Citation Nr: 9903170	
Decision Date: 02/03/99    Archive Date: 02/10/99

DOCKET NO.  94-12 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen L. Higgs


INTRODUCTION

The veteran served on active duty from December 1968 to 
November 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in September 1993 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.

This case was the subject of Board remand dated in June 1996.  
The RO completed the requested development and the case was 
returned to the Board for further consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran has been diagnosed with moderately severe to 
severe PTSD, and major depression related to his PTSD.  The 
record shows considerable social and industrial impairment 
due to PTSD, disturbances in motivation and mood, and 
difficulty in establishing and maintaining effective work and 
social relationships.


CONCLUSION OF LAW

The criteria for a 70 percent rating for PTSD are met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (1998).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran was diagnosed with alcohol dependence, nicotine 
dependence, multiple substance abuse, PTSD, and depression 
during VA hospitalization in May and June of 1993.  Global 
assessment of functioning was evaluated as 50/60.

During a VA examination in August 1993, the veteran was 
diagnosed with alcohol dependence and PTSD.

The record reflects recurring treatment and hospitalization 
for treatment of PTSD and alcohol abuse from June 1993 
through April 1995.

The veteran attended a VA examination in October 1996. He 
appeared to be emotionally overwhelmed.  He indicated his 
first marriage lasted one year, and his second marriage 
lasted 15 years.  He had multiple hospitalizations for 
depression, alcohol dependence and multiple substance abuse.  

When asked to contribute to his history, the veteran first 
said, "s-it, do I have to talk about this again" and 
started crying.  He admitted to isolating from people, and 
having difficulty feeling close to others including his 
present wife.   He had difficulty sleeping secondary to 
frightening nightmares of Vietnam.  Flashbacks and intrusive 
thoughts were present on a daily basis.  He had tried to 
forget by using alcohol, which was not always effective.  He 
also stated that alcohol tended to make him feel more 
depressed.  Survivor guilt was outstanding.  He asked, "Why 
do I survive while my friends died?"  He felt badly that he 
was unable to engage in continuous gainful employment and 
stated, "I have difficulty getting along with people.  I 
don't trust people.  I do not trust my anger.  I tend to 
forget things.  Who is going to hire me?"

He was casually dressed and fairly groomed.  He was alert, 
oriented to person, time, place and situation.  Mood was 
depressed and affect tearful.  He cried throughout the whole 
interview.  Psychomotor activity was remarkable for constant 
motion of his right leg.  Eye contact was poor.  He did not 
show any signs of being under the influence of alcohol or 
other substances except for a very, very, ever-so-faint 
alcohol breath.  Hyperarousal and hypervigilance were noted.  
When the examiner's telephone rang the veteran jumped in his 
chair.  The veteran sat with his back to the wall and kept 
one eye on the door.  Concentration was poor.  Thought 
content was negative for hallucinations or delusions.  He 
admitted to feeling chronically depressed and irritable.  On 
a scale from 1 to 10 he rated himself as 7 to 8 as far as 
depression that day.  He admitted to transient suicidal 
ideation without specific plans to harm himself.  He also 
denied homicidal ideation.  Insight was fair, and judgment 
was fair.

The examiner concluded that the veteran had been exposed to 
intense psychological distress and traumatic events that made 
him respond with fear, helplessness and horror.  He was 
overwhelmed by recurrent distressing dreams and flashbacks 
and intensive recollections of his trauma, so he used alcohol 
in order to avoid thoughts, feelings and conversations 
associated with the trauma.  The examiner noted that feelings 
of the veteran's estrangement from others had resulted in 
permanent social and occupation impairment as well as 
inability to have a loving relationship with significant 
others.  The examiner opined that the veteran's alcohol 
dependence was caused by his post-traumatic stress disorder.  
The examiner stated that the veteran used alcohol to calm his 
nerves and to forget the ever-pervasive thoughts of the war 
and help him sleep.

The Axis I diagnosis was post-traumatic stress disorder, 
chronic, severe;  alcohol dependence by history;  and 
nicotine dependence by history.  The Axis IV assessment was 
severe, secondary to combat duty leading to post-traumatic 
stress disorder and alcohol dependence;  the veteran was 
noted to be unemployed, with a poor social support system.  
Global assessment of functioning was evaluated as 55 in the 
past year, and 50 at the time of examination.

At the request of the RO, an addendum to the October 1996 VA 
examination report was prepared in January 1997.  The 
examiner indicated that the records were reviewed in detail.  
The veteran was not seen.  According to the available records 
it appeared that the veteran began drinking at the age of 
thirteen or fourteen and was drinking heavily by the age of 
21.  His tour in Vietnam began in 1969 when he was 21, and 
was in the service from 1968 to 1970.  It appeared to the 
examiner that alcohol dependence was a pre-existing problem 
and that the veteran's post-traumatic stress disorder 
symptoms had been treated over the years with medications and 
psychotherapy, but according to the records he had not been 
very regular in attending post-traumatic stress disorder 
counseling and had chosen to drink episodically to relieve 
his PTSD symptoms.  The examiner further noted that the 
veteran had undergone extensive neuropsychiatric testing done 
in Knoxville, Iowa in March 1995, which indicated that his 
neuropsychological functioning was intact and that he was 
competent to handle his benefits.  As per records, no 
significant event had happened since then to change 
neuropsychological functioning.  Regarding social and 
industrial adaptability being interfered with by PTSD 
symptoms, the examiner opined that the veteran may have to 
have a prolonged period of sobriety before a determination 
could be made as to what extent he was disabled secondary to 
PTSD symptoms.  

During a December 1997 VA psychiatric examination, the 
veteran's claims folder was available for review and was 
reviewed.  The veteran was noted to be a current inpatient on 
the substance use treatment unit at the New Orleans VA 
Medical Center (VAMC).  He had been in the hospital for 7 
days.  Before entering the hospital, he was not employed and 
reported having very little contact with other people.  The 
veteran reported that during this time he did some fishing 
and hunting, and spent some time maintaining his household, 
but that he spent most of his time "sitting around and 
drinking."  He stated that during this time he was consuming 
approximately 1 quart of vodka per day and that he had been 
consuming this quantity on a daily basis for several years.  
He indicated he had spent some time sleeping on the streets.  
He contacted the VAMC, and the staff obtained lodging for him 
at a local halfway house.  The veteran reported that he had 
not consumed alcohol since moving into the halfway house in 
September 1997.  Since then, he had been on the waiting list 
for the substance use treatment unit.  He planned to receive 
treatment on the inpatient PTSD unit at the VAMC following 
his completion of the of substance use treatment.  He was 
currently taking medication which he reported had helped to 
calm him down.

He was unemployed at the time of examination.  He was 
employed most recently as an electrician in Minnesota in 
1994.  He reported that he had to leave the job after only 6 
weeks because of chronic pain and swelling in his left foot, 
and that he had been unable to maintain employment since the 
accident.  He indicated that problems with his foot were the 
primary barrier to seeking employment.  He also indicated 
that his PTSD symptoms limited the circumstances in which he 
could work, for example, not being able to work around Asian-
Americans, and feeling very uncomfortable around strangers 
and crowds.  When he was working with his brother in 1994, 
his brother attempted to accommodate his needs, but, due to 
his PTSD and foot problems, he was only able to maintain this 
work for a brief period.  He reported a long history of 
substantial alcohol abuse;  however, this pattern of alcohol 
consumption did not appear to impair his ability to maintain 
employment.  He reported occasionally missing work due to the 
after-effects of alcohol consumption, but denied ever losing 
a job or being disciplined at work because of his alcohol 
use.  The veteran reported that he currently received Social 
Security disability payments for the problems with his foot, 
knees, and hands.  The veteran indicated that he did not 
believe he could currently work because of his foot problems.  
The veteran had been divorced twice, most recently in 1990.  
He indicated that he had been in some brief relationships 
since that time, but had difficulty in his relationships with 
women.  He noted that women typically became frustrated with 
him because of his inability to become close emotionally, and 
because of his "jumpiness" and other PTSD symptoms.  He was 
not currently in a relationship, but reported that he knew he 
should try to develop a close relationship with a woman 
because "everyone needs someone."  

He reported problems with depression, irritability, and 
"jumpiness."  He noted that he often felt guilty and 
depressed because he "came back [from Vietnam] and other 
people didn't."  He also noted frequent anger about the 
purposelessness of the Vietnam war, and guilt and anger 
because "we lost the war."  He reported nightmares 1-2 
times per month with content related to his experiences in 
Vietnam.  He reported frequent "reexperiencing" phenomena 
associated with specific stimuli (e.g., Asian people).  He 
noted avoidance of stimuli that reminded him of Vietnam, 
feelings of detachment from others, distrust and discomfort 
around strangers and nonveterans, as well as the need to 
isolate himself.  Additional symptoms reported by the veteran 
included:  repeated awakening almost every night, depressed 
mood, impaired concentration, little pleasure derived from 
most activities, and being easily startled when a person came 
up behind him or tapped him on the shoulder when he did not 
expect it.  He also noted frequent thoughts of death and 
disturbing intrusive recollections of events that occurred in 
the war zone.  He denied current suicidal or homicidal 
ideation.  He noted that most of his PTSD symptoms had not 
become worse since the time of his last evaluation, with the 
exception of his guilty feelings, which had become worse in 
recent months. 

He was casually dressed with adequate hygiene.  Speech was 
fluent and grammatical.  No evidence of gross cognitive 
dysfunction was noted.  He was cooperative during the 
examination and appeared to be candid in his responses to 
questions.  He displayed a range of affect throughout the 
interview, at times becoming tearful or appearing agitated 
when discussing his feelings about surviving combat when some 
of his friends did not.  

The Minnesota Multiphasic Personality Inventory (MMPI-2), 
Combat Exposure Scale, Mississippi Scale for War Zone 
Personnel, and Beck depression Inventory were administered.  
The veteran's MMPI validity scales suggested that the 
veteran's self-report data should be interpreted with caution 
as his responses may have reflected a tendency to exaggerate 
symptoms.  With this qualification in mind, the MMPI-2 
portrayed the veteran as someone who was having difficulty 
with depression, anxiety, anger and perceived mistreatment at 
the hands of others.  Persons with this profile were likely 
to experience loss energy and persistent feelings of 
nervousness.  Withdrawal from social contacts and emotional 
apathy were noted to be common among such people.  They are 
generally perceived by others as hostile, suspicious, and 
moody.  His responses were also consistent with a past 
history of substance abuse.  Responses on the Beck Depression 
Inventory  suggested severe depressive symptomatology.  
Responses on the Combat Exposure Scale were consistent with 
heavy combat exposure.  Responses on the Mississippi Scale 
for War Zone Personnel were suggestive of significant PTSD 
symptomatology.  These findings were consistent with the 
veteran's description of PTSD and/or generalized emotional 
distress during the interview.  

In summary, the examiner stated that testing and interview 
data suggested that the veteran was experiencing substantial 
depressive symptomatology and chronic and severe anxiety.  
Interview data suggested that the veteran was continuing to 
experience the full range of symptoms associated with PTSD, 
that were likely attributable to his experiences in Vietnam.  
While the veteran appeared to have a moderate increase in 
depression symptoms (e.g., guilt, dysphoria over his social 
isolation and his inability to work), the veteran denied any 
increase in symptoms of PTSD since the time of his last 
examination.  The veteran reported few meaningful social 
relationships with women.  He indicated that in large part 
this was due to specific PTSD symptoms such as feelings of 
detachment from others, feelings of distrust, and the need to 
isolate himself.  According to the veteran's report, his 
inability to work was primarily due to problems with chronic 
pain and reduced mobility with his foot.  At the same time, 
his PTSD symptoms (e.g., anger, need to avoid Asian people) 
limited the conditions or circumstances under which he might 
seek new employment.  His previous occupational functioning 
did not appear to be limited by his past alcohol abuse and 
although he was still in the early stage of remission, this 
problem did not appear to be contributing to his limitations 
in social and occupational functioning.  The GAF scores 
provided were based on the veteran's moderate levels of PTSD 
and related depressive symptomatology, and significant 
impairment in social and occupational functioning.  Separate 
GAF scores were provided for social and occupational 
functioning to reflect the veteran's different levels of 
function in each separate domain.

The Axis I diagnosis was post-traumatic stress disorder, 
moderate severity;  major depression, recurrent moderate 
severity;  and alcohol abuse, chronic, in early full 
remission.  Current global assessment of functioning was 50-
55 for social functioning, and 60 for occupational 
functioning.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (1998) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected PTSD and has found nothing in the historical record 
that would lead to a conclusion that the current evidence of 
record is inadequate for rating purposes.  In addition, it is 
the judgment of the Board that this case presents no 
evidentiary considerations that would warrant an exposition 
of the remote clinical histories and findings pertaining to 
the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (1998).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155;  38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (1998).

Effective November 7, 1996, VA amended several sections of 
the Schedule for Rating Disabilities (Rating Schedule) in 
order to update the portion of the Rating Schedule pertaining 
to mental disorders to ensure that current medical 
terminology and unambiguous criteria are used.  61 Fed. Reg. 
52,695 (1996) (codified at 38 C.F.R. §§ 4.125 to 4.130).  The 
changes included redesignation of § 4.132 as § 4.130 and the 
revision of the newly redesignated § 4.130.  Also, the 
general rating formula for mental disorders was replaced with 
different criteria.  And, in some instances the nomenclature 
employed in the diagnosis of mental disorders was changed to 
conform with the Diagnostic and Statistical Manual for Mental 
Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM-IV), which replaced DSM-III-R.  Where a law 
or regulation changes after a claim has been filed, but 
before the administrative appeal process has been concluded, 
the version most favorable to an appellant applies. See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Under the old criteria set forth under Diagnostic Code 9411, 
a 30 percent rating was assigned when there was definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people.  In such cases, the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  A 50 percent 
disability rating was assigned when the ability to establish 
or maintain effective or favorable relationships with people 
was considerably impaired.  In such cases, by reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411.  

A 70 percent evaluation for PTSD was warranted where the 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired, and the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  Id.  A 100 percent evaluation was 
warranted (1) when the attitudes of all contacts except the 
most intimate were so adversely affected as to result in 
virtual isolation in the community; (2) where there were 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; or (3) where the veteran was demonstrably 
unable to obtain or retain employment.  Id.

Under the revised schedular criteria, effective November 7, 
1996, Diagnostic Code 9411 utilizes the general rating 
formula for psychiatric disabilities other than eating 
disorders.  A 30 percent rating is assigned when there is 
occupational and social impairment with occasional decrease 
in work efficiency  and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating is assigned when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  See 38 C.F.R. § 4.130 (1998).

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  Id.  A 100 percent rating is 
warranted if there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  Id.

With respect to the old criteria, the Board notes that the 
veteran's ability to establish or maintain effective or 
favorable relationships with people is severely impaired, and 
his PTSD is productive of severe industrial impairment.  He 
has required medication and periodic impatient treatment for 
his PTSD.  The report of the most recent VA examination in 
December 1997 reveals that testing and interview data was 
consistent with substantial levels of depression and chronic 
and severe anxiety, as well as the full range of PTSD 
symptomatology. It was further reported that, although the 
veteran's ability to work primarily was due to pain and 
immobility of a foot, symptoms of PTSD limited the conditions 
or circumstances of possible employment. Alcohol use was not 
a factor in limiting employment at that time. The next higher 
rating of a rating of 100 percent under the old criteria is 
not warranted because the medical evidence of record shows 
that the veteran was able to find employment in his area of 
expertise (as an electrician) notwithstanding his PTSD until 
his physical disabilities precluded such employment - thus, 
his PTSD did not result in demonstrable impairment of his 
ability to find employment. Further, neither virtual 
isolation from society nor totally incapacitating PTSD 
symptoms are shown by the record.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).

Under the new criteria, a rating of 70 percent is warranted 
because he was diagnosed with moderately severe PTSD, and 
major depression related to his PTSD, at his most recent VA 
examination.  The record shows disturbances in motivation and 
mood, and difficulty in establishing and maintaining 
effective work and social relationships.  The next higher 
rating of 100 percent is not warranted because the veteran 
has not shown such symptoms as gross impairment of thought 
processes, persistent delusions or hallucinations, or other 
indicia of total occupational or social impairment.  On this 
point, the Board notes that by his own account and in the 
opinion of VA examiners, the veteran's greatest impediment to 
employment has been his physical disabilities.  Prior to his 
physical disabilities becoming worse, he was able to find 
employment notwithstanding his PTSD.      

In light of the foregoing, the Board concludes that the 
criteria for the assignment of a 70 percent rating for PTSD 
are met.  38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 4.7, 
4.132, Diagnostic Code 9411.


ORDER

A 70 percent rating for PTSD is granted, subject to the laws 
and regulations governing the payment of monetary benefits.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.






- 11 -


